Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and the species found in claim 1 in is acknowledged.
Claims 9-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/22.

Specification
The disclosure is objected to because of the following informalities: para. [0036] of the specification contains an editor’s note in brackets relating to the number of deposition zones.  This note must be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0311043 to Sun in view of US 2003/0080085 to Greenberg in view of US 6673387 to Zhang in view of US 5618388 to Seeser.
Claims 1, 7:
Sun teaches a method for depositing a protective coating on plasma processing equipment such as an electrostatic chuck [0003-0004; 0031].  The process generally includes applying a Yttrium Aluminum Oxide thick film by thermal spray [0054] followed by Yttrium Fluoride by ion beam assisted deposition (IBAD) [0067].  The IBAD process necessarily includes an evaporator species and ion beam.  The ion beam may be Argon or Oxygen [0060].  Sun does not teach depositing the Yttrium Aluminum Oxide layer by IBAD, the parameters of IBAD, or passing the substrate through multiple zones of a multi-process system.
However,  Greenberg teaches IBAD is a process used for depositing Alumina and Yttria and produces high quality layers [0045].
Zhang teaches common IBAD parameters for depositing a variety of materials includes a deposition rate of 1.0-4.4 Angstroms per second, an ion energy of 200-1200 eV, and an ion flux of 110-120 micro-amps per square centimeter (6:31-39).
Seeser teaches a thin film coating process that incorporates separate deposition zones (abstract).  The substrates are located on central drum 14 and orbit about the central axis through multiple deposition zones (Fig. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Sun and deposit Yttria and Alumina by IBAD (as in Greenberg) using common IBAD operating parameters (as in Zhang) in order to deposit high quality layers.  Further, it would have been obvious to form these layers in a multi-zone deposition system (as in Seeser) in order to improve process efficiency. 

Claim 2:
The substrate is necessarily outputted from the system for final use.
Claims 3, 6:
The steps recited in these claims amount to turning on and off the individual deposition zones in an IBAD system in order to control if a particular layer is deposited or not.  Seeser teaches this concept in a multi-zone system where individual zones are turned on/off to allow/disallow deposition as the substrate passes through the zone thereby exerting control over the final layer design (col. 14).
Claim 8:
The IBAD process is performed in the presence of oxygen gas [Sun, 0057].

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but are otherwise allowable.  These claims teach a particular process for essentially forming a concentration gradient as the substrate orbits through the zones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759